DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–12 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0091550 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 22 November 2019 does not fully comply with the requirements of 37 CFR 1.98(b) because copies of cite nos. 6–8 of the foreign patent documents have not been provided.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions not being considered.  See 37 CFR 1.97(i).

Drawings
The drawings are objected to because:
FIG. 5 is/are photograph(s) and/or photomicrograph(s), which are not of sufficient quality so that all details in the photographs and/or photomicrographs are reproducible in the printed patent. See US 2020/0091550 A1. Photographs must be of sufficient quality so that all details in the photographs are reproducible in the patent. See 37 CFR 1.84 (b)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LITHIUM METAL SECONDARY BATTERY INCLUDING LITHIUM METAL FOIL NEGATIVE ELECTRODE WITH NANO IMPRINT PATTERN STRUCTURE ADHERED TO SEPARATOR, AND METHOD OF MANUFACTURING THE SAME.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites the limitation "wherein the lithium metal foil comprises a nano imprint pattern structure is formed on a lithium metal foil surface." Claim 1 should recite the limitation "wherein the lithium metal foil comprises a nano imprint pattern structure formed on a lithium metal foil surface."
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 2–5, 6, 8, and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the pattern structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the nano imprint pattern structure."
Claims 3 and 4 are directly dependent from claim 2 and include all the limitations of claim 2. Therefore, claims 3 and 4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the pattern structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the nano imprint pattern structure."
Claims 8 and 9 are directly dependent from claim 6 and include all the limitations of claim 6. Therefore, claims 8 and 9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR 2013-0122578 A, hereinafter Park).
Regarding claim 1, Park discloses a lithium metal secondary battery (FIG. 1, [0020]), comprising:
a negative electrode (200, [0021]),
a separator (300, [0021]) and
a positive electrode (100, [0021]),
the negative electrode (200, 310, 320) including a lithium metal foil (320) as a negative electrode material (see lithium metal, [0022]),
wherein the lithium metal foil (320) comprises a nano imprint pattern structure (310) is on a lithium metal foil surface which is a surface of the negative electrode facing the separator (300, [0021]), and
the negative electrode (200, 310, 320) and the separator (300) are adhered to each other (FIG. 1, [0042]).
Regarding claim 2, Park discloses all claim limitations set forth above and further discloses a lithium metal secondary battery:
wherein the separator (300) is filled in the pattern structure (310) such that there is a physical bond between the negative electrode (200, 310, 320) and the separator (300, [0042]).
Regarding claim 3
wherein the physical bond is a result of the separator (300) being filled in the pattern structure by deformation (FIG. 1, [0042]).
Regarding claim 4, Park discloses all claim limitations set forth above and further discloses a lithium metal secondary battery:
wherein the physical bond is a result of a separator binder applied to a surface of the separator (300) being filled in the pattern structure (310, [0029]).
Regarding claim 5, Park discloses a method for fabricating a lithium metal secondary battery (FIG. 1, [0021]), comprising:
stacking and laminating a negative electrode (200, 310, 320), a separator (300) and a positive electrode (200, [0037]),
the negative electrode (200, 310, 320) including a lithium metal foil (320) for a negative electrode material (see lithium metal, [0022]),
wherein a nano imprint pattern structure (310) is formed on a lithium metal foil surface which is a surface of the negative electrode (200, 310, 320) facing the separator (300, [0041]); and
adhering the negative electrode (200, 310, 320) and the separator (300, [0042]).
Regarding claim 6, Park discloses all claim limitations set forth above and further discloses a method for fabricating a lithium metal secondary battery:
wherein in the adhering, the separator (300) is filled in the pattern structure (310) to form a physical bond between the negative electrode (200, 310, 320) and the separator (300, [0042]).
Regarding claim 7
wherein adhesion of the negative electrode (200, 310, 320) and the separator (300) is formed in the lamination, or adhesion of the negative electrode (200, 310, 320) and the separator (300) is formed by first laminating the negative electrode (200, 310, 320) and the separator (300) to manufacture a negative electrode-separator adhesion structure (FIG. 2, [0042]), or adhesion of the negative electrode and the separator is formed by manufacturing the negative electrode-separator adhesion structure (FIG. 2, [0042]), then laminating the positive electrode (100), and a lamination load is 10 kgf (FIG. 4, [0042]).
Regarding claim 8, Park discloses all claim limitations set forth above and further discloses a method for fabricating a lithium metal secondary battery:
wherein the physical bond is formed when the separator (300) is filled in the pattern structure by deformation (FIG. 2, [0029]).
Regarding claim 9, Park discloses all claim limitations set forth above and further discloses a method for fabricating a lithium metal secondary battery:
wherein the physical bond is formed when a separator binder applied to a surface of the separator (300) is filled in the pattern structure (310, [0042]).

Claim(s) 1, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (KR 2017-0014216 A, hereinafter Yang).
Regarding claim 1, Yang discloses a lithium metal secondary battery (800, [0049]), comprising:
a negative electrode (LE, [0049]),
a separator (830, [0049]) and
a positive electrode (810, [0049]),
the negative electrode (LE) including a lithium metal foil (510) as a negative electrode material (see lithium metal, [0043]),
wherein the lithium metal foil (510) comprises a nano imprint pattern structure (511) is on a lithium metal foil surface which is a surface of the negative electrode facing the separator (830, [0049]), and
the negative electrode (LE) and the separator (830) are adhered to each other (FIG. 8, [0066]).
Regarding claim 5, Yang discloses a method for fabricating a lithium metal secondary battery (800, [0049]), comprising:
stacking and laminating a negative electrode (LE), a separator (830) and a positive electrode (810, [0066]),
the negative electrode (LE) including a lithium metal foil (530) for a negative electrode material (see lithium metal, [0043]),
wherein a nano imprint pattern structure (511) is formed on a lithium metal foil surface which is a surface of the negative electrode (LE) facing the separator (830, [0049]); and
adhering the negative electrode (LE) and the separator (830, [0066]).
Regarding claim 10, Yang discloses all claim limitations set forth above and further discloses a method for fabricating a lithium metal secondary battery:
wherein forming the pattern structure (511) comprises directly applying pressure to the lithium metal foil surface using a pattern mold (520, [0043]).

Claim(s) 1, 5, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeon et al. (KR 2017-0064207 A, hereinafter Yeon).
Regarding claim 1, Yeon discloses a lithium metal secondary battery (see Swagelok type battery, [0060]), comprising:
a negative electrode (see lithium metal electrode, [0060]),
a separator (see separation membrane, [0060]) and
a positive electrode (see transition metal oxide, [0060]),
the negative electrode including a lithium metal foil as a negative electrode material (see lithium metal electrode, [0059]),
wherein the lithium metal foil comprises a nano imprint pattern structure is on a lithium metal foil surface which is a surface of the negative electrode facing the separator (see lithium metal electrode, [0059]), and
the negative electrode and the separator are adhered to each other (see Swagelok type battery, [0060]).
Regarding claim 5, Yeon discloses a method for fabricating a lithium metal secondary battery (see Swagelok type battery, [0060]), comprising:
stacking and laminating a negative electrode, a separator and a positive electrode (see Swagelok type battery, [0060]),
the negative electrode including a lithium metal foil for a negative electrode material (see lithium metal electrode, [0059]),
wherein a nano imprint pattern structure is formed on a lithium metal foil surface which is a surface of the negative electrode facing the separator (see lithium metal electrode, [0059]); and
adhering the negative electrode and the separator (see Swagelok type battery, [0060]).
Regarding claim 11, Yeon discloses all claim limitations set forth above and further discloses a method for fabricating a lithium metal secondary battery: 
wherein a distance between patterns in the pattern structure is not greater than 1.60 μm (see c = 0 µm, [0059]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (KR 2017-0014216 A) as applied to claim(s) 1 above, and further in view of Yeon (KR 2017-0064207 A).
Regarding claim 12, Yang discloses all claim limitations set forth above and further discloses a lithium metal secondary battery:
wherein the lithium metal foil has a thickness within the range of several μm to several hundred μm (see thickness of the foil, [0048]).
Although Yang does not explicitly disclose a range of 20 µm to 40 µm, Yang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Yang does not explicitly disclose:
the nano imprint pattern structure has a height of 50 nm to 500 nm.
Yeon discloses a negative electrode including a lithium metal foil as a negative electrode material (see lithium metal electrode, [0059]), wherein the lithium metal foil comprises a nano imprint pattern structure is on a lithium metal foil surface which is a surface of the negative electrode facing the separator (see lithium metal electrode, [0059]), and the nano imprint pattern structure has a height of 10 nm to 10,000 µm (see pattern, [0039]) to improve the safety of the battery (see dendrites, [0035]). Yang and Yeon are analogous art because they are directed to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon (KR 101785638 B1) discloses a lithium metal secondary battery (see Swagelok type battery, [0090]), comprising a negative electrode (see lithium metal electrode, [0091]), a separator (see glass fiber filter paper, [0091]) and a positive electrode (see transition metal oxide, [0091]), the negative electrode including a lithium metal foil as a negative electrode material (see lithium metal electrode, [0091]), wherein the lithium metal foil comprises a nano imprint pattern structure is on a lithium metal foil surface which is a surface of the negative electrode facing the separator (see lithium metal electrode, [0087]), and the negative electrode and the separator are adhered to each other (see Swagelok type battery, [0090]); and a method for fabricating a lithium metal secondary battery (see Swagelok type battery, [0090]), comprising stacking and laminating a negative electrode, a separator and a positive electrode (see Swagelok type battery, [0090]), the negative electrode including a lithium metal foil for a negative electrode material (see lithium metal electrode, [0091]), wherein a nano imprint pattern structure is formed on a lithium metal foil surface which is a surface of the negative electrode facing the separator (see lithium metal electrode, [0087]); and adhering the negative electrode and the separator (see Swagelok type battery, [0090]).

Park (Micro-Patterned Lithium Metal Anodes with Suppressed Dendrite Formation for Post Lithium-Ion Batteries) discloses a negative electrode including a lithium metal foil as a negative electrode material, wherein the lithium metal foil comprises a nano imprint pattern structure is on a lithium metal foil surface (FIG. 2, §4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725